Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Response to Arguments
2.	Applicant’s arguments filed on 10/21/2022 with respect to the rejection(s) of claim(s) 1, 11, 16, 21 and 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

	

	
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 11, 13, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Non-CE3: Simplification on Matrix-based intra prediction; pub. 2019, June 21; given by the applicant in the IDS) in view of Lee Bae Keun(KR 20200141703 A; filed on June 11, 2019; hereinafter as Lee).
Regarding claim 1,   Wang teaches a method for decoding a picture, applied to a decoder([abstract]- presents two simplifications on intra mode coding for blocks applied with Matrix-based lntra Prediction (MIP). The first simplification uses a default mode list as the MPM list used in MlP intra mode coding), wherein the method comprises: determining an intra prediction mode for a current block([see section 2: last two paragraph]- where the luma intra prediction mode is implicitly determined);  when the intra prediction mode is a Matrix-based Intra Prediction, MIP, mode, set the MIP mode to be the intra prediction mode for luma component of the current block([see in section: 2, last three para graph]- where the luma intra prediction mode is determined to be a MIP mode); mapping the MIP mode to a first non-MIP mode; wherein the first non-MIP mode is used for determining the intra prediction mode for chroma component of the current block, the first non-MIP mode is one of preset non-MIP modes, and the non-MIP modes comprise at least one of a direct current (DC) mode, planar mode and angular prediction mode([see in section: 2, using the intra prediction mode for the luma component and the intra prediction mode for the chroma component to decode the current block([see in section: 2, last three para graph]- when a current block is applied with normal intra mode and a neighboring blocks is applied with MIP, the neighboring block is considered as not available; Vice versa, if a current block is applied with MiP and a neighboring block is applied with normal intra mode, the neighboring block is considered as not available. MIP is applied with luma component only. When chroma intra prediction mode is derived from luma intra prediction mode, and the luma intra prediction mode is applied with MIP, it is considered the luma intra prediction is the planar mode in normal intra prediction modes).
However, Wang does not explicitly disclose when the intra prediction mode is a non-MIP mode, mapping the non-MIP mode to a second MIP mode, wherein the second MIP mode is one of MIP modes preset before encoding or decoding the current block.
In an analogous art, Lee teaches when the intra prediction mode is a non-MIP mode, mapping the non-MIP mode to a second MIP mode, wherein the second MIP mode is one of MIP modes preset before encoding or decoding the current block([see in pg. 11, first three paragraph]-If the intra_mip_flag value is 1, a flag intra_mip_mpm_flag indicating whether the prediction mode (hereinafter, matrix intra prediction mode) of the matrix-based intra prediction encoding method is an mpm mode may be signaled through a bitstream. If the intra_mip_mpm_flag value is 1, it indicates that the matrix intra prediction mode is any one of the MPM modes, and if the  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the modified system of Wang a method and device for encoding a video using an intra prediction mode signaling and encoding method. Therefore, the coding efficiency of a video signal is improved [Lee, abstract].
Regarding claim 3, Lee teaches decoding prediction mode information signalled in a bitstream ([see in pg. 5]- offset may be predefined in the encoder/decoder, or may be derived according to the shape and size of the coding unit, the intra prediction mode, and the shape and size of the sub-partition. Alternatively, information for determining the offset may be signaled through a bitstream), wherein the prediction mode information indicates the intra prediction mode for the current block([see on pg. 5]- The offset may be predefined in the encoder/decoder, or may be derived according to the shape and size of the coding unit, the intra prediction mode, and the shape and size of the sub-partition. Alternatively, information for determining the offset may be signaled through a bitstream.Alternatively, some of the plurality of sub-blocks may use a directional intra prediction mode, and others may use a non-directional prediction mode. In this case, only when the directional prediction mode of the first sub-block is a predefined intra prediction mode, the non-directional prediction mode may be used in the second sub-block). Therefore, it would have been obvious to one of ordinary skill in 
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for device claim 6 have been met in method claim 1.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for device claim 11 have been met in method claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for device claim 16 have been met in method claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for device claim 21 have been met in method claim 1.
.

Claims 2, 4, 5, 7, 9, 10,12, 14, 15, 17, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee as applied to claim 1 above and further  in view of Ramasubramonian et al. 2020/0404325 A1).
Regarding claim 2, the combination of Wang and Lee doesn’t exclusively disclose wherein the first non-MIP mode is the planar mode.
 In an analogous art, Ramasubramonian teaches wherein the first non-MIP mode is the planar mode([para 0321]- the mapping of modes from MIP mode to regular intra modes and vice versa is absent.  All MIP modes defined by AMPS may be treated as Planar modes in the derivation of a non-MIP MPM). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ramasubramonian to the modified system of Wang and Lee techniques for intra prediction, including the derivation and signaling of modes for affine linear weighted intra prediction (ALWIP), which is also referred to as Matrix Intra Prediction (MIP) [Ramasubramonian; para 0005].
Regarding claim 4, Ramasubramonian teaches wherein the first non-MIP mode is used as a parameter for determining the intra prediction mode for chroma component of the current block([para 0241]- the intra-prediction process may be the same for the luma coding block and the chroma coding blocks; [para 0148 and 0321]- the mapping of modes from MIP mode to regular intra modes and vice versa is absent.  All MIP modes 
Regarding claim 5, Ramasubramonian teaches wherein the first non-MIP mode is determined as the intra prediction mode for chroma component of the current block([para 0241]- the intra-prediction process may be the same for the luma coding block and the chroma coding blocks; [para 0148 and 0321]- the mapping of modes from MIP mode to regular intra modes and vice versa is absent.  All MIP modes defined by AMPS may be treated as Planar modes in the derivation of a non-MIP MPM).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	Pham Van et al., US 2020/0404324 A1, discloses techniques that may efficiently reduce the overhead for intra signaling.
2.	LIN et. al., US 2020/0396459 A1, discloses Object detection method.
3.	LIU et al., US. 2020/0396455 A1, discloses video decoding at a 
video decoder include applying the implicit MTS to the intra coded block.


Conclusion
                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487